Exhibit 10.23
Amendment No. 1
to the
Amended and Restated Airbus A350 XWB Purchase Agreement
dated as of October 2, 2007
between
AIRBUS S.A.S.
and
US AIRWAYS, INC.
This Amendment No. 1 to the Amended and Restated Airbus A350 XWB Purchase
Agreement between Airbus S.A.S. and US Airways, Inc., (this “Amendment”) is
entered into as of October 20, 2008 by and between Airbus S.A.S., a société par
actions simplifiée, organized and existing under the laws of the Republic of
France, having its registered office located at 1, rond-point Maurice Bellonte,
31700 Blagnac, France (the “Seller”), and US Airways, Inc., a corporation
organized and existing under the laws of the State of Delaware, United States of
America, having its principal corporate offices located at 111 West Rio Salado
Parkway, Tempe, Arizona 85281, U.S.A. (the “Buyer”);
WITNESSETH:
WHEREAS, the Buyer and the Seller entered into an Amended and Restated Airbus
A350 XWB Purchase Agreement, dated as of October 2, 2007, relating to the sale
by the Seller and the purchase by the Buyer of certain Airbus A350 XWB model
aircraft, which, together with all Exhibits, Appendices and Letter Agreements
attached thereto, is hereinafter called the “Agreement.”
WHEREAS, the Seller has proposed to the Buyer that in exchange for the agreement
of the Buyer to amend, among other things, certain provisions of the Aggregate
Agreements (as hereinafter defined) **;
WHEREAS, the amendments referred to above are set forth in this Amendment by and
between the Seller and the Buyer, dated as of even date herewith (“Amendment
No. 1”), the Amended and Restated Letter Agreement No. 3 to the Agreement, dated
as of even date herewith (“Amended and Restated Letter Agreement No. 3”), the
Amended and Restated Letter Agreement No. 5 to the Agreement, dated as of even
date herewith (“Amended and Restated Letter Agreement No. 5”) and the Amended
and Restated Letter Agreement No. 9 to the Agreement, dated as of even date
herewith (“Amended and Restated Letter Agreement No. 9”);
WHEREAS, the Buyer is willing to enter into (A) this Amendment, Amended and
Restated Letter Agreement No. 3, Amended and Restated Letter Agreement No. 5 and
Amended and Restated Letter Agreement No. 9, (B) Amendment No. 2 to the Airbus
A330 Purchase Agreement dated as of even date herewith, (C) Amendment No. 2 to
the Amended and Restated Airbus A320 Family Aircraft Purchase Agreement dated as
of even date herewith, (D)** and (E)** (collectively the “Aggregate
Agreements”)**;
 
**Confidential Treatment Requested.
   
USA – Airbus A350 XWB Purchase Agreement
   
Amendment 1
   
Execution
   
081020-CT0803167-AMD1-USA-A350
  CONFIDENTIAL AND PRIVILEGED

1/8

 



--------------------------------------------------------------------------------



 



WHEREAS, the Buyer and the Seller agree and acknowledge that such amendments **
are an adjustment to the commercial terms set forth in the Agreement and are not
intended to be**;
WHEREAS the Buyer and the Seller agree and acknowledge that such amendments to
the commercial terms set forth in the Agreement are intended**; and
WHEREAS, the Buyer and the Seller acknowledge that immediately upon execution of
this Amendment, concurrently with the execution of the above referenced
amendments, the Seller will**;
NOW, THEREFORE, IT IS AGREED AS FOLLOWS:
Capitalized terms used herein and not otherwise defined in this Amendment will
have the meanings assigned to them in the Agreement. The terms “herein,”
“hereof,” and “hereunder” and words of similar import refer to this Amendment.
1. DELIVERY
The delivery schedule set forth in Clause 9.1.1 of the Agreement is hereby
deleted and restated to read in its entirety as follows:
QUOTE

     
9.1.1
  **, the Seller will have the Aircraft Ready for Delivery at the Delivery
Location within the following months (each a “Scheduled Delivery Month”).

 
**Confidential Treatment Requested.
   
USA — Airbus A350 XWB Purchase Agreement
   
Amendment 1
   
Execution
   
081020-CT0803167-AMD1-USA-A350
  CONFIDENTIAL AND PRIVILEGED

2/8

 



--------------------------------------------------------------------------------



 



                  Year   CAC ID Number   Aircraft   Scheduled Delivery Month
2015
    **     **   **
2016
    **     **   **
2017
    **     **   **
2018
    **     **   **
TOTAL
    22          

UNQUOTE
2. **
Letter Agreement No. 3 is terminated in its entirety and replaced by the Amended
and Restated Letter No. 3 attached hereto.
3. **
Letter Agreement No. 5 is terminated in its entirety and replaced by the Amended
and Restated Letter No. 5 attached hereto.
4. PRODUCT SUPPORT
In Paragraph 18 of Letter Agreement No. 7 the word “**” is deleted and replaced
with “**”.
 
**Confidential Treatment Requested.
   
USA — Airbus A350 XWB Purchase Agreement
   
Amendment 1
   
Execution
   
081020-CT0803167-AMD1-USA-A350
  CONFIDENTIAL AND PRIVILEGED

3/8

 



--------------------------------------------------------------------------------



 



5. PERFORMANCE GUARANTEES
**
6. PERFORMANCE RETENTION GUARANTEE
Appendix B to Letter Agreement No. 12 is deleted in its entirety and replaced
with Appendix B attached hereto as Exhibit A.
7. MISCELLANEOUS TERMS

7.1 Letter Agreement No. 9 is terminated in its entirety and replaced by the
Amended and Restated Letter No. 9 attached hereto.   7.2   In Clause 1.1.1 of
Letter Agreement No. 2, the following is deleted:

QUOTE
**
UNQUOTE
and replaced with the following quoted text:
QUOTE
**
UNQUOTE
8. **
Letter Agreement No. 10 is hereby terminated.
 
**Confidential Treatment Requested.
   
USA — Airbus A350 XWB Purchase Agreement
   
Amendment 1
   
Execution
   
081020-CT0803167-AMD1-USA-A350
  CONFIDENTIAL AND PRIVILEGED

4/8

 



--------------------------------------------------------------------------------



 



9. **

9.1   The second sentence in Paragraph 1 of Letter Agreement No. 14 is deleted
and replaced with the following:       QUOTE       **       UNQUOTE

9.2   In Paragraph 3.1 of Letter Agreement No. 14 ** is deleted and replaced
with “**”.   9.3   **   9.4   **   10.   **

In addition to Seller’s other rights and remedies, **.
11. ASSET COVENANTS
The following is inserted into the Agreement after Clause 22.13:
QUOTE

            22.14     Asset Covenants             22.14.1     The Buyer shall
not sell, transfer, convey, assign or otherwise dispose of any of its properties
or other assets or operated Airbus aircraft to the extent any such disposition
(k) materially impairs the business or operations of the Buyer, (ii) materially
changes the nature of the Buyer’s business, (iii) constitutes a disposition of a
substantial portion of the Buyer’s assets or (iv) constitutes a disposition of a
substantial portion of the Buyer’s Airbus aircraft fleet in-service as of the
date hereof.             22.14.2     Minimum Unrestricted Cash. The Buyer will
not permit the aggregate amount of Unrestricted Cash (as hereinafter defined) to
be less than required in the Citi Loan Agreement from time to time or any
successor agreement or facility thereof,**.                   “Unrestricted
Cash” means cash and Cash Equivalents (as hereinafter defined) of the Buyer, its
parent and affiliates that (i) may be classified, in accordance with GAAP, as
“unrestricted” on the consolidated balance sheets of the Buyer’s parent or
(ii) may be qualified, in accordance with GAAP, as “restricted” on the
consolidated balance sheets of the Buyer’s parent solely in favor of the
administrative agent and any lenders pursuant to the Citi Loan Agreement and the
related loan documents (or any amendment, replacement or refinancing thereof).  
                “Cash Equivalents” means, as at any date of determination,
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government or (b) issued by
any agency or instrumentality of the United

 
**Confidential Treatment Requested.
   
USA — Airbus A350 XWB Purchase Agreement
   
Amendment 1
   
Execution
   
081020-CT0803167-AMD1-USA-A350
  CONFIDENTIAL AND PRIVILEGED

5/8

 



--------------------------------------------------------------------------------



 



         
 
      States the obligations of which are backed by the full faith and credit of
the United States, in each case maturing within one year after such date; (ii)
marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any instrumentality
thereof, in each case maturing within one year after such date and having, at
the time of the acquisition thereof, the highest rating obtainable from either
S&P or Moody’s; (iii) commercial paper not issued by the Buyer’s parent maturing
no more than one year after such date and having, at the time of the acquisition
thereof, a rating of at least A-2 from S&P or at least P-2 from Moody’s;
(iv) certificates of deposit or bankers’ acceptances maturing within one year
after such date and issued or accepted by any Eligible Lender (as hereinafter
defined) or by any commercial bank organized under the laws of the United States
of America or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $500,000,000 (US dollars – five hundred million); (v) shares of
any money market mutual fund that (a) has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (i) and (ii)
above, (b) has net assets of not less than $500,000,000 (US dollars – five
hundred million), and (c) has the highest rating obtainable from either S&P or
Moody’s; (vi) auction rate securities that have the highest rating obtainable
from either S&P or Moody’s and with a maximum reset date at least every 30 days
and (vii) investments made pursuant to the investment portfolio guidelines from
time to time adopted by the board of directors of the Buyer’s parent or any
committee thereof.
 
       
 
      “Eligible Lender” means (i) so long as any loans or obligations under the
Citi Loan Agreement remain outstanding, any “Eligible Lender” as defined in the
Citi Loan Agreement and (ii) thereafter, (a) a commercial bank having total
assets whose Dollar equivalent exceeds $5,000,000,000 (US dollars – five
billion), (b) a finance company, insurance company or any other financial
institution or fund, in each case reasonably acceptable to the Seller and
regularly engaged in making, purchase or investing in loans and having a net
worth determined in accordance with GAAP, whose Dollar equivalent exceeds
$250,000,000 (US dollars – two hundred fifty million) (or, to the extent net
worth is less than such amount, a finance company, insurance company, other
financial institution or fund, reasonably acceptable to the Seller and the
Buyer) or (c) a savings and loan association or saving bank organized under the
laws of the United States or any State thereof having a net worth, determined in
accordance with GAAP, whose Dollar equivalent exceeds $250,000,000 (US dollars –
two hundred fifty million); provided, however, that the following entities shall
not be deemed to be an “Eligible Lender”: (a) an airline, a commercial aircraft
operator, an air freight forwarder or an entity principally engaged in the
business of parcel transport by air or (b) an affiliate of any entity described
in clause (a) above.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time as set forth in opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of Financial Accounting Savings
Board approved by a significant segment of the accounting profession in the
United States.
 
**Confidential Treatment Requested.
   
USA — Airbus A350 XWB Purchase Agreement
   
Amendment 1
   
Execution
   
081020-CT0803167-AMD1-USA-A350
  CONFIDENTIAL AND PRIVILEGED

6/8

 



--------------------------------------------------------------------------------



 



         
 
      “Citi Loan Agreement” means the Loan Agreement, dated as of March 23,
2007, among Buyer’s parent, certain subsidiaries of the Buyer’s parent, the
lenders from time to time party thereto and Citicorp North America, Inc., as
administrative agent.

UNQUOTE

12.   EFFECT OF AMENDMENT

12.1   Upon execution, Amendment will constitute a valid amendment to the
Agreement and the Agreement will be deemed to be amended to the extent herein
provided and, except as specifically amended hereby, will continue in full force
and effect in accordance with its original terms. This Amendment supersedes any
previous understandings, commitments or representations whatsoever, whether oral
or written, related to the subject matter of this Amendment.   12.2   Both
parties agree that this Amendment will constitute an integral, nonseverable part
of the Agreement, that the provisions of the Agreement are hereby incorporated
herein by reference, and that this Amendment will be governed by the provisions
of the Agreement, except that if the Agreement and this Amendment have specific
provisions that are inconsistent, the specific provisions contained in this
Amendment will govern.

13.   CONFIDENTIALITY       This Amendment is subject to the confidentiality
provisions set forth in Clause 22.7 of the Agreement.

14.   COUNTERPARTS       This Amendment may be signed in any number of separate
counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one and the same instrument.

 

     
**Confidential Treatment Requested.
   
USA — Airbus A350 XWB Purchase Agreement
   
Amendment 1
   
Execution
   
081020-CT0803167-AMD1-USA-A350
  CONFIDENTIAL AND PRIVILEGED

7/8

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, these presents were entered into as of the day and year
first above written.

         
US AIRWAYS, INC.
  AIRBUS S.A.S.    
 
       
By: /s/ Thomas T. Weir
  By: /s/ John J. Leahy    
 
 
 
   
Its: Vice President and Treasurer
  Its: Chief Operating Officer
       Customers    

 

     
**Confidential Treatment Requested.
   
USA — Airbus A350 XWB Purchase Agreement
   
Amendment 1
   
Execution
   
081020-CT0803167-AMD1-USA-A350
  CONFIDENTIAL AND PRIVILEGED

8/8

 



--------------------------------------------------------------------------------



 



EXHIBIT A
APPENDIX B TO LETTER AGREEMENT NO. 12
Planning for the delivery of the A350-800/Trent XWB 75,000 lb aircraft:

          Scheduled Delivery Quarter   Year   Quantity
**
  **   **  
**
  **   **  
**
  **   **  
**
  **   **  
**
  **   **  
**
  **   **  
**
  **   **  
**
  **   **  
**
  **   **  
**
  **   **  
Total
      22

 

      **Confidential Treatment Requested.
Amended and Restated Airbus A350 XWB Purchase Agreement
Execution         PRIVILEGED AND CONFIDENTIAL

LA 12 - 15 of 15



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LETTER AGREEMENT NO. 3
TO THE AMENDED AND RESTATED AIRBUS A350 XWB PURCHASE AGREEMENT
Dated as of October 2, 2007
As of October 20, 2008
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A350 XWB Purchase Agreement dated as of October 2,
2007, as amended by Amendment No. 1 dated as of even date herewith (the
“Agreement”) which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Amended and Restated Letter Agreement No. 3 (the “Letter Agreement”)
certain additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

      **Confidential Treatment Requested.     USA — Amended and Restated Letter
Agreement No. 3 to     Amended and Restated Airbus A350 XWB Purchase Agreement  
  Execution   PRIVILEGED AND CONFIDENTIAL 081020-CT0803167-LA3-USA-A350        
 

LA 3 - 1 of 3



--------------------------------------------------------------------------------



 



    **   4.   ASSIGNMENT       Except as set forth in Clause 20.2 of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
hereunder will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Letter Agreement will be void and of no
force or effect.   5.   COUNTERPARTS       This Letter Agreement may be signed
in any number of separate counterparts. Each counterpart, when signed and
delivered (including counterparts delivered by facsimile transmission), will be
an original, and the counterparts will together constitute one and the same
instrument.

 

      **Confidential Treatment Requested.     USA — Amended and Restated Letter
Agreement No. 3 to     Amended and Restated Airbus A350 XWB Purchase Agreement  
  Execution     081020-CT0803167-LA3-USA-A350   PRIVILEGED AND CONFIDENTIAL    
 

LA 3 - 2 of 3



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir
 
      By:   /s/ John J. Leahy
 
        Name:  Thomas T. Weir           Name:  John J. Leahy        Title: Vice
President and Treasurer          Title: Chief Operating Officer
             Customers    

 

     
**Confidential Treatment Requested.
   
USA — Amended and Restated Letter Agreement No. 3 to
   
Amended and Restated Airbus A350 XWB Purchase Agreement
   
Execution
  PRIVILEGED AND CONFIDENTIAL
081020-CT0803167-LA3-USA-A350
   
 
   

LA 3



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LETTER AGREEMENT NO. 5
TO AMENDED AND RESTATED AIRBUS A350 XWB PURCHASE AGREEMENT
Dated as of October 2, 2007
As of October 20, 2008
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A350 XWB Purchase Agreement dated as of October 2,
2007, as amended by Amendment No. 1 dated as of even date herewith, (the
“Agreement”) which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Amended and Restated Letter Agreement No. 5 (the “Letter Agreement”)
certain additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

     
**Confidential Treatment Requested.
   
USA Amended and Restated Letter Agreement No. 5 to
   
Amended and Restated Airbus A350 XWB Purchase Agreement
   
Execution
  PRIVILEGED AND CONFIDENTIAL
081020-CT0803167-LA5-USA-A350
 

LA 5 - 1 of 3



--------------------------------------------------------------------------------



 



**

3.   ASSIGNMENT       Except as set forth in Clause 20.2 of the Agreement, this
Letter Agreement and the rights and obligations of the Buyer hereunder will not
be assigned or transferred in any manner without the prior written consent of
the Seller, and any attempted assignment or transfer in contravention of the
provisions of this Letter Agreement will be void and of no force or effect.   4.
  COUNTERPARTS       This Letter Agreement may be signed in any number of
separate counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one and the same instrument.

 

     
**Confidential Treatment Requested.
   
USA Amended and Restated Letter Agreement No. 5 to
   
Amended and Restated Airbus A350 XWB Purchase Agreement
   
Execution
  PRIVILEGED AND CONFIDENTIAL
081020-CT0803167-LA5-USA-A350
 

LA 5 - 2 of 3



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.   AIRBUS S.A.S.    
 
                 
By:
  /s/ Thomas T. Weir
 
  By:   /s/ John J. Leahy
 
   
Name:
  Thomas T. Weir   Name:   John J. Leahy      
 Title:
  Vice President and Treasurer     Title:   Chief Operating Officer
Customers  

 

     
**Confidential Treatment Requested.
   
USA Amended and Restated Letter Agreement No. 5 to
   
Amended and Restated Airbus A350 XWB Purchase Agreement
   
Execution
  PRIVILEGED AND CONFIDENTIAL
081020-CT0803167-LA5-USA-A350
 

LA 5



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LETTER AGREEMENT NO. 9
TO AMENDED AND RESTATED AIRBUS A350 XWB AIRCRAFT PURCHASE AGREEMENT
Dated as of October 2, 2007
As of October 20, 2008
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: MISCELLANEOUS
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A350 XWB Purchase Agreement dated as of October 2,
2007, as amended by Amendment No. 1 dated as of even date herewith, (the
“Agreement”), which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Amended and Restated Letter Agreement No. 9 (the “Letter Agreement”)
certain additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
non-severable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

      **Confidential Treatment Requested.
USA — Amended and Restated Letter Agreement No. 9 to
Amended and Restated Airbus A350 XWB Purchase Agreement
Execution
081020-CT0803167-LA9-USA-A350  


PRIVILEGED AND CONFIDENTIAL

LA 9 - 1 of 3



--------------------------------------------------------------------------------



 



1.   LEASED AIRCRAFT

**

2.   EXCUSABLE DELAY AND TOTAL LOSS

     **

3.   TERMINATION   3.1   **   3.2   Paragraph 21.2(1)(i) of the Agreement is
amended to read as follows between the “QUOTE” and “UNQUOTE”

   QUOTE
   **
   UNQUOTE

3.3   Clause 21.2 (2) (A) of the Agreement is hereby superseded and replaced by
the following text between the “QUOTE” and “UNQUOTE”:

   QUOTE
   **
   UNQUOTE

4.   ASSIGNMENT

Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without the prior written consent of the Seller, and
any attempted assignment or transfer in contravention of the provisions of this
Paragraph 4 will be void and of no force or effect.

5.   COUNTERPARTS

This Letter Agreement may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one and the same instrument.
 

      **Confidential Treatment Requested.
USA — Amended and Restated Letter Agreement No. 9 to
Amended and Restated Airbus A350 XWB Purchase Agreement
Execution
081020-CT0803167-LA9-USA-A350  


PRIVILEGED AND CONFIDENTIAL

LA 9 - 2 of 3



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                          US AIRWAYS, INC.       AIRBUS S.A.S.
 
                        By:   /s/ Thomas T. Weir       By:   /s/ John J. Leahy  
               
Name: 
  Thomas T. Weir       Name:    John J. Leahy
Title:
  Vice President and Treasurer       Title:   Chief Operating Officer
Customers

 

      USA — Amended and Restated Letter Agreement No. 9 to
Amended and Restated Airbus A350 XWB Purchase Agreement
Execution
081020-CT0803167-LA9-USA-A350  


PRIVILEGED AND CONFIDENTIAL

LA 9